                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Vincent Poole,                   )             Case No. 5:19-cv-00280-DCC
                                 )
                Petitioner,      )
                                 )
v.                               )                         ORDER
                                 )
Hector Joyner,                   )
                                 )
                Respondent.      )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Kaymani D. West for

pre-trial proceedings and a Report and Recommendation (“Report”). On March 27, 2019,

the Magistrate Judge issued a Report recommending this action be dismissed without

requiring Respondent to file a return.1 ECF No. 14. The Magistrate Judge advised

Petitioner of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Petitioner has filed no objections, and the

time to do so has passed.




      1
       The Magistrate Judge had warned Petitioner that this action was subject to
summary dismissal and directed him to file an Amended Petition curing the deficiencies.
ECF No. 7. Petitioner failed to respond to the Order.
                                            1
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the Court adopts the Report by reference in this Order.

This action is DISMISSED without prejudice. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 630 (4th Cir. 2015).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge

May 13, 2019

                                             2
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
